              Case 2:20-cv-01827-RSM Document 12 Filed 02/02/21 Page 1 of 1




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   BENJAMIN A. LAIGO,

 9                              Petitioner,                 CASE NO. 2:20-cv-01827-RSM-BAT

10           v.                                             ORDER OF DISMISSAL

11   STATE OF WASHNGTON,

12                              Respondent.

13          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

14   United States Magistrate Judge, any objections or responses to that, and the remaining record,

15   the Court finds and ORDERS:

16          (1)     The Court ADOPTS the Report and Recommendation.

17          (2)     The petition is dismissed, Dkt. 8, and COA is denied.

18          (3)     The motions for vicarious exhaustion and to compel, Dkts. 9, 10 are stricken.

19          (4)     The Clerk is directed to send copies of this Order to the parties.

20          Dated this 2nd day of February, 2021.

21

22                                                  A
                                                    RICARDO S. MARTINEZ
23                                                  CHIEF UNITED STATES DISTRICT JUDGE




     ORDER OF DISMISSAL - 1
